     8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 1 of 23 - Page ID # 64



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


KARMELL L. SANDERS, an individual,                           No. CV: 8:19-cv-00255-JMG-SMB

                       Plaintiff,

         v.                                                        RULE 26(f) REPORT
TYSON PROCESSING SERVICES, INC., a
corporation,

                       Defendant.



        The following attorneys conferred to prepare the Report of Parties’ Planning Conference
for the above-captioned case:

         Derek A. Jordan, Esq. participated on behalf of Plaintiff Karmell L. Sanders
         Marcia A. Waskhuhn, Esq. and Meaghan M. Gandy, Esq. participated on behalf of
         Defendant Tyson Processing Services, Inc.

         The parties discussed the case and jointly make the following report:1

I.       INITIAL MATTERS:

         A.        Jurisdiction and Venue: As to the defendant(s) (mark all boxes that may apply).

                   ☐       Jurisdiction is contested because __________________________.

                   ☐       Venue is contested because ______________________________.

                   ☒       Neither jurisdiction nor venue are contested.




         1
         Counsel are advised to use caution in filing this report as well as other documents so there
is no disclosure of information required by the E-Government Act of 2002 to be kept non-public,
such as addresses, phone numbers, social security numbers, etc. If such identifiers are required to
be disclosed to opposing parties, you may wish to file redacted versions for the public court file
and serve opposing parties with unredacted versions. See NECivR 5.3, available on the court’s
Website at www.ned.uscourts.gov.
      If the case alleges an action for forfeiture, complete only sections IV: Settlement; V.
Consent to Final Resolution by a Magistrate Judge; and VI: Case Progression.


4852-0484-9572.3
      8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 2 of 23 - Page ID # 65



         B.        Immunity: As to the defendant(s) (mark all boxes that may apply).

                   ☐      An immunity defense has been raised by a defendant.

                   ☐      An immunity defense will be raised, such defense to be raised on or before
                          Click here to enter a date.

                   ☒      No immunity defense has or will be raised in this case.

         C.        Either jurisdiction or venue is being challenged, or a defense of immunity has or
                   will be raised, and:

                   ☒      Not applicable.

                   ☐      The parties agree that discovery and case progression can begin before the
                          jurisdiction, venue, and/or immunity issues are decided.

                   ☐      Any or all parties believe that case progression and discovery should be
                          stayed pending a ruling on those issues, and

                           ☐      before any motion(s) to resolve jurisdiction, venue, and/or immunity
                                  issues can be filed, initial discovery limited to those issues will be
                                  necessary, and such discovery can be completed by: Click here to
                                  enter a date..
                                  Explain: ________________________________________.

                           ☐      a dispute exists as to whether and to what extent discovery is needed
                                  to resolve jurisdiction, venue, and/or immunity issues. A conference
                                  with the court is requested.

                           ☐      motion(s) to resolve jurisdiction, venue, and/or immunity issues can
                                  be filed on or before Click here to enter a date..

II.      CLAIMS AND DEFENSES:

         A.        Claims:2 Provide a brief statement of the alleged facts and a succinct summary of
                   the alleged federal or state theories of recovery, citing any relevant statutes which
                   provide the basis for any statutory claims. You do not need to list the elements of
                   each claim.




         The category “Claims” includes any claims raised by any party, including not only those
         2
raised by the party(s) who filed the lawsuit, but any crossclaims, counterclaims, or third-party
claims raised in the operative pleadings.
                                                     2
4852-0484-9572.3
   8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 3 of 23 - Page ID # 66



                   1)     CLAIM ONE: Hostile Workplace in Violation of Title VII of the Civil
                   Rights Act of 1964.

                   2)      CLAIM TWO: Sexual Harassment, Quid Pro Quo in Violation of Title
                   VII of the Civil Rights Act of 1964.

                   3)     CLAIM THREE: Retaliatory Termination in Violation of Title VII of the
                   Civil Rights Act of 1964.

                   4)     CLAIM FOUR: Wrongful Termination in Violation of Title VII of the
                   Civil Rights Act of 1964.


         B.        Defenses:3 List each alleged affirmative defense to the claims, and for any defenses
                   based on a statute, cite the relevant statute.

                   1)     DEFENSE ONE: Plaintiff’s First Amended Complaint, and each and
                          every claim for relief asserted therein, fails to state a claim upon which relief
                          may be granted.

                   2)     DEFENSE TWO: Plaintiff’s claims are barred, in whole or in part, by the
                          doctrine of waiver. Plaintiff asserts Defendant improperly discriminated
                          against and harassed her on the basis of her sex and retaliated against her
                          when she reported the alleged discrimination and harassment; however,
                          while Plaintiff did report some acts of alleged harassment, Plaintiff failed
                          to report many of the acts of alleged discrimination and harassment which
                          are included in her Complaint in this lawsuit.

                   3)     DEFENSE THREE: Plaintiff’s claims are barred, in whole or in part, by
                          the doctrine of estoppel.           Plaintiff asserts Defendant improperly
                          discriminated against and harassed her on the basis of her sex and retaliated
                          against her when she reported the alleged discrimination and harassment;
                          however, while Plaintiff did report some acts of alleged harassment,
                          Plaintiff failed to report many of the acts of alleged discrimination and
                          harassment which are included in her Complaint in this lawsuit. Defendant
                          relied on the fact that Plaintiff had not asserted a belief of the additional acts
                          of perceived discrimination, harassment, or retaliation while she was
                          employed.




         The category “Defenses” includes any defenses raised in any pleading filed in response
         3
to the operative complaint, any crossclaims, counterclaims, or third-party claims.


                                                     3
4852-0484-9572.3
   8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 4 of 23 - Page ID # 67



                   4)    DEFENSE FOUR: Plaintiff’s claims are barred, in whole or in part, by
                         the doctrine of laches. Plaintiff demonstrated inexcusable neglect by failing
                         to report all of the alleged acts of discrimination, harassment, and retaliation
                         she is now claiming against Defendant, and Defendant was prejudiced as a
                         result.

                   5)    DEFENSE FIVE: Plaintiff’s claims are barred, in whole or in part, by the
                         doctrine of unclean hands. Plaintiff’s failure to provide timely notice of her
                         perception of the additional acts of alleged discrimination, harassment, and
                         retaliation was not in good faith such that Defendant should not be held
                         liable for such claims alleged by Plaintiff.

                   6)    DEFENSE SIX: Plaintiff’s claims are barred, in whole or in part, by her
                         failure to timely file such claims within the statute of limitations.

                   7)    DEFENSE SEVEN: To the extent that Plaintiff seeks to litigate any claims
                         not set forth in her charge of discrimination, or the alleged discrete acts of
                         discrimination occurred more than 300 days prior to her filing of a charge,
                         those claims are barred by her failure to exhaust her administrative
                         remedies.

                   8)    DEFENSE EIGHT: Plaintiff’s claims are barred, in whole or in part,
                         because at all times relevant, all actions or omissions taken with regard to
                         her or her employment were made in good faith and were taken for legal,
                         legitimate, non-discriminatory and nonretaliatory reasons and/or based
                         upon reasonable grounds for believing said actions were not in violation of
                         any law, statute or regulation.

                   9)    DEFENSE NINE: Even if Plaintiff could prove that a discriminatory or
                         retaliatory motive was a factor in Tyson’s employment actions, Tyson
                         would have taken the same action due to legitimate, nondiscriminatory and
                         nonretaliatory reasons.

                   10)   DEFENSE TEN: Without admitting same, Plaintiff’s claims are barred, in
                         whole or in part, because at all times relevant, Tyson exercised reasonable
                         care to prevent and promptly correct any and all discriminating, harassing,
                         or retaliatory behavior and has instituted adequate policies and procedures
                         for employees to raise allegations of discrimination, harassment or
                         retaliation and Plaintiff failed, in the exercise of reasonable care on her part,
                         to avail herself of and follow those preventive or corrective policies and
                         procedures or to otherwise avoid alleged harm, and the alleged harassment
                         did not culminate into any tangible employment action.




                                                    4
4852-0484-9572.3
   8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 5 of 23 - Page ID # 68



                   11)    DEFENSE ELEVEN: Plaintiff is not entitled to recover exemplary or
                          punitive damages, as Tyson exercised reasonable care and made good-faith
                          efforts to comply with all laws prohibiting discrimination, harassment and
                          retaliation, and punitive damages are not recoverable on any of Plaintiff’s
                          claims.

                   12)    DEFENSE TWELVE: Plaintiff’s claims for punitive damages are barred
                          because the alleged acts or omissions of Tyson fail to rise to the level
                          required to sustain an award of punitive damages, do not evidence
                          malicious, reckless or fraudulent intent to deny Plaintiff her legal rights, and
                          are not so wanton and willful as to support an award of punitive damages.

                   13)    DEFENSE THIRTEEN:              Plaintiff has failed to mitigate her alleged
                          damages, if any.

                   14)    DEFENSE FOURTEEN: To the extent it is discovered Plaintiff has
                          engaged in conduct or made representations before, during or after her
                          employment with Tyson that would have prevented or ended her
                          employment with Tyson had Tyson known about said conduct or
                          representations, Plaintiff’s claims are barred, in whole or in part, by the
                          after-acquired evidence doctrine.

                   15)    DEFENSE FIFTEEN: Some or all of Plaintiff’s alleged damages, to the
                          extent that they exist, were caused, in whole or in part, by Plaintiff or
                          sources other than any alleged actions by Tyson. Accordingly, any such
                          damages should either be denied completely or apportioned according to
                          the evidence.

                   16)    DEFENSE SIXTEEN: Any damages alleged by Plaintiff may be subject
                          to offset by subsequent income she has received, including, but not limited
                          to, unemployment benefits.


III.     METHOD OF RESOLUTION: Please indicate below how the parties anticipate that this
         case will be resolved.

         ☐         Administrative record review:

                   ☐      A party will request discovery.

                   ☐      A party will not request discovery.
                          Note: If no party is requesting discovery, the parties need not complete the
                          Section VI: Case Progression portion of this report. Instead, contact the
                          assigned magistrate judge to schedule a conference for entering an
                          administrative review scheduling order.


                                                     5
4852-0484-9572.3
   8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 6 of 23 - Page ID # 69



                   ☐        A dispute exists as to whether and to what extent discovery is needed. The
                            parties need not complete the Section VI: Case Progression portion of this
                            report at this time. Instead, contact the assigned magistrate judge to set a
                            case progression conference.

         ☐         Cross-motions for summary judgment and/or resolution on stipulated facts:

                   ☐        A party will request discovery.

                   ☐        A party will not request discovery. The parties’ cross-motions for summary
                            judgment will be filed on or before Click here to enter a date..
                            Note: If no party is requesting discovery, the parties need not complete the
                            Section VI: Case Progression portion of this report.

                   ☐        A dispute exists as to whether and to what extent discovery is needed. The
                            parties need not complete the Section VI: Case Progression portion of this
                            report at this time. Instead, contact the assigned magistrate judge to set a
                            case progression conference.

         ☒         Trial:

                   ☐        No party has timely demanded a jury trial.

                   ☒        A party has timely demanded a jury trial and does not anticipate waiving
                            that demand, and the parties agree that all or part of the claims in this case
                            must be tried to a jury.

                   ☐        A party has demanded a jury trial, and the parties disagree on whether trial
                            by jury is available for all or part of this case.
                            A motion to strike the jury demand will be filed no later than: Click here
                            to enter a date..

                   ☐        The party who previously demanded a jury trial now wishes to waive that
                            right. Any other party who will now demand a jury trial will file that demand
                            within 14 days of the filing of this report, in the absence of which jury trial
                            will be deemed to have been waived.

IV.      SETTLEMENT:

         Counsel state (mark all boxes that may apply):

         ☐         To date, there have been no efforts taken to resolve this dispute.




                                                      6
4852-0484-9572.3
   8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 7 of 23 - Page ID # 70




         ☒         Efforts have been taken to resolve this dispute

                   ☒      prior to filing this lawsuit. Explain: At the NEOC stage, Plaintiff
                   provided an initial settlement demand of $150,000.00, which offer was declined by
                   Defendant.

                   ☐      after filing this lawsuit, but before the filing of this report.
                          Explain: _____________________.

         ☐         Counsel have discussed the court’s Mediation Plan and its possible application in
                   this case with their clients and opposing counsel, and:

                   ☒      It is agreed:

                          ☐       Mediation is appropriate at this time, and pending the outcome of
                                  those efforts,

                                  ☐       case progression should be stayed.

                                  ☐       case progression should not be stayed.

                          ☒       Mediation may be appropriate in the future. Please explain when
                                  you believe mediation may be useful: The parties believe there is a
                                  potential for settlement after the Plaintiff’s deposition is taken.


                          ☐       Mediation will not be appropriate. Explain: _____________.

                          ☐       Counsel believe that with further efforts in the future, the case can
                                  be settled, and they will be prepared to discuss settlement, or again
                                  discuss settlement, by Click here to enter a date.

                   ☐      At least one party is not interested in exploring options for settling this case.




                                                      7
4852-0484-9572.3
     8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 8 of 23 - Page ID # 71



V.       CONSENT TO FINAL RESOLUTION BY A MAGISTRATE JUDGE:

         As explained more fully in the Civil Case Management Practices, in accordance with the
         provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties in this case may
         voluntarily consent to have a United States Magistrate Judge conduct all further
         proceedings in the case, including the trial, and order the entry of final judgment. The
         consent must be unanimous, and any appeal must be taken to the United States Court of
         Appeals. If the parties do not presently consent, they may do so later. Absent consent, the
         case will remain with the assigned United States District Judge or, if not previously
         assigned to a District Judge, it will be randomly assigned to a District Judge.

         ☐         All parties hereby voluntarily consent to have the United States Magistrate Judge
                   conduct all further proceedings in this case including the trial and entry of final
                   judgment.

         ☒         At least one party does not currently consent.

VI.      CASE PROGRESSION:

         A.        Initial mandatory disclosures required by Rule 26(a)(1).

                   ☐      Have been completed.

                   ☒      Will be completed by October 30, 2019.

         B.        Motions to amend the pleadings or to add parties.

                   ☒      Plaintiff does not anticipate a need to amend pleadings or add parties.
                          Motions to amend pleadings or add parties will be filed by Plaintiff(s) on or
                          before November 27, 2019.

                   ☒      Defendant does not anticipate a need to amend pleadings or add parties.
                          Motions to amend pleadings or add parties will be filed by Defendant (s) on
                          or before November 27, 2019.

                   If more than 90 days are needed, explain why:


         C.        Discovery.

                   1)     As to written discovery under Rules 33, 34, and 36:

                          a.      The parties have discussed currently anticipated number of
                                  interrogatories, document production requests, and requests for
                                  admissions. Based on those discussions:

                                                    8
4852-0484-9572.3
   8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 9 of 23 - Page ID # 72




                               ☒       The parties do not anticipate any disputes over the number
                                       of discovery requests served. The parties further agree each
                                       party may serve 30 Interrogatories.

                               ☐       The parties believe a dispute may arise over the number of
                                       (mark all boxes that may apply):

                                       ☐       Interrogatories.
                                       ☐       Requests for Production.
                                       ☐       Requests for Admission.

                                       If the parties anticipate a possible dispute over the number
                                       of written discovery requests, when completing Section VII
                                       below, indicate when a conference with the court may be
                                       useful to avert or resolve that dispute.

                        b.     Written discovery will be completed4 by July 31, 2020.

                   2)   As to expert disclosures as required under Rule 26(a)(2):

                        ☐      The parties do not anticipate calling experts to testify at trial.

                        ☒      The parties anticipate calling experts to testify at trial, and

                               a.      Counsel agree the parties will identify experts and serve
                                       expert reports on the following dates: April 30, 2020 for
                                       the Plaintiff, and May 29, 2020 for the Defendant.5 The
                                       parties shall serve rebuttal expert reports by June 30, 2020.

                               b.      Motions to exclude expert testimony on Daubert and related
                                       grounds will be filed by September 30, 2020.

                   3)   As to deposition discovery under Rules 30 and 45:

                        a.     The maximum number of non-expert depositions that may be taken
                               by the plaintiffs as a group and the defendants as a group is 12 .

         4
          “Completed” means the discovery answers or responses to written discovery have been
served. As such, written discovery must be served sufficiently in advance of the discovery
completion deadline to afford the responding party the time permitted under the discovery rules to
answer or respond.
        5
          Note: The parties may choose to eliminate this expert identification step and propose
only an expert disclosure deadline. The parties may agree on separate dates for the plaintiff(s) and
the defendant(s).
                                                  9
4852-0484-9572.3
  8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 10 of 23 - Page ID # 73




                        b.     All depositions

                               ☒      will be limited by Rule 30(d)(1).

                               ☐      will be limited by Rule 30(d)(1), except as follows:

                        c.     All depositions, regardless of whether they are intended to be used
                               at trial, will be completed by August 31, 2020.

                   4)   Protective Order:

                        ☒      All parties anticipate that a protective order will be needed to
                               complete the exchange of discovery, and

                               ☐      the parties hereby move the court to enter the court’s
                                      standard protective order (see, Civil Case Management
                                      website page,

                                      ☐       with the court’s standard Attorneys’ Eyes Only
                                              provisions.

                                      ☐       with the court’s standard HIPAA language
                                              permitting release of Protected Health Information.

                               ☒      the parties hereby move the court to enter the proposed
                                      protective order attached to this report.

                               ☐      the parties will jointly move, or a party will move for entry
                                      of a protective order, emailing a copy of the proposed
                                      protective order in Word format to the chambers of the
                                      magistrate judge assigned to the case.6

                        ☐      At least one party believes a protective order will not be necessary
                               in this case.

                   5)   Work Product and Privileged Information: The parties have reviewed the
                        Civil Case Management Practices, including those provisions discussing



         6
          If a dispute exists over the need for a protective order, or the content of that order, the
parties shall confer in good faith and if they cannot resolve the issue without court intervention,
they shall schedule a conference call with the magistrate judge assigned to the case before engaging
in written motion practice.
                                                 10
4852-0484-9572.3
  8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 11 of 23 - Page ID # 74



                          discovery of Privileged Information, and they have discussed whether
                          certain categories of documents, are presumptively privileged.

                          ☒      The parties agree that the following categories of documents are
                                 presumptively privileged and need not be listed on a privilege log:

                                 ☒        Documents between legal counsel and clients created on or
                                          after March 27, 2018.

                                 ☐        Documents maintained by consulting or testifying experts
                                          created on or after Click here to enter a date..

                                 ☒        The following documents: Documents between in house
                                          counsel for Defendant and Defendant’s employees created
                                          after March 27, 2018.

                          ☐      Counsel have discussed the discovery of privileged information, but
                                 they have not agreed on what documents are presumptively
                                 privileged.

                                 If the parties anticipate a possible dispute over Work Product and
                                 Privileged Information discovery, when completing Section VII
                                 below, indicate when a conference with the court may be useful to
                                 avert or resolve that dispute.

                   6)     Electronically Stored Information (ESI): The parties have reviewed the
                          Civil Case Management Practices, including those provisions discussing
                          discovery of ESI and,

                          ☒      the parties do not anticipate a dispute over preservation, scope, and
                                 production of ESI.

                          ☐      the parties anticipate a dispute regarding the preservation, scope,
                                 and production of ESI.

                                 If the parties anticipate a possible dispute over ESI, when
                                 completing Section VII below, indicate when a conference with the
                                 court may be useful to avert or resolve that dispute.

                   7)     Other special discovery provisions agreed to by the parties include: Not
                          applicable.

         D.        Dispositive Motions.



                                                   11
4852-0484-9572.3
  8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 12 of 23 - Page ID # 75



                   ☐      The parties do not anticipate filing motions to dismiss, for judgment on the
                          pleadings, or for summary judgment as to any claims and/or defenses.

                   ☒      A party anticipates filing a motion to dismiss, and/or for judgment on the
                          pleadings, and/or or for summary judgment

                          a.      as to the following claims and/or defenses:7 all of Plaintiff’s claims;

                          b.      such motions to be filed on or before October 1, 2020.

         E.        Other matters to which the parties stipulate and/or which the court should know or
                   consider: All motions to compel written discovery responses must be filed on or
                   before June 30, 2020.

         F.        This case will be ready for trial before the court by: March 2021 .

         G.        The estimated length of trial is 5-7 days.

VII.     CONFERENCING WITH THE COURT:

         A.        Initial Case Conference:

                   ☐      At least one party requests a conference with the court before the court
                          enters a final case progression order for this lawsuit.

                   ☒      All parties agree that the court may enter a final case progression order for
                          this lawsuit without first conferring with the parties.

         B.        Interim Status Conference:

                   ☒      At least one party believes a court conference with the parties may be
                          helpful (e.g., to assist with averting or resolving a dispute over written
                          discovery, ESI, or privilege/work product discovery; following service of
                          mandatory disclosures; after completing written discovery, etc.), and
                          requests a conference be set in: March 2020.

                   ☐      The parties do not currently anticipate that a court conference will assist
                          with case progression, and they will contact the assigned magistrate judge
                          to schedule a conference if a problem arises.


Reminder:          By signing this document, counsel and any self-represented parties
                   acknowledge that they have reviewed the Civil Case Management Practices,

        As to forfeiture actions, dispositive motions on any “claims and/or defenses” include any
         7

motions to suppress.
                                                    12
4852-0484-9572.3
  8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 13 of 23 - Page ID # 76



                   including those provisions discussing discovery of Electronically Stored
                   Information and Privileged Information.


Dated: September 30, 2019.

 KARMELL L. SANDERS, Plaintiff                      TYSON PROCESSING SERVICES, INC.,
                                                    Defendant


 s/ Derek Jordan                                    s/ Meaghan M. Gandy
 Derek Jordan (TN: 034299)                          Marcia A. Washkuhn, #21022
 Barnes Law                                         Meaghan M. Gandy, #25486
 601 South Figueroa Street, Suite 4050              KUTAK ROCK LLP
 Los Angeles, CA 90017                              The Omaha Building
 (310) 510-6211                                     1650 Farnam Street
 (310) 510-6225                                     Omaha, NE 68102
 derekjordan@barneslawllp.com                       (402) 346 6000
                                                    (402) 346 1148
                                                    marcia.washkuhn@kutakrock.com
                                                    meaghan.gandy@kutakrock.com




                                               13
4852-0484-9572.3
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 14 of 23 - Page ID # 77



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

KARMELL L. SANDERS, an individual
                                                                  NO. 8:19-CV-255
                       Plaintiff,
                                                              PROTECTIVE ORDER
          vs.

TYSON PROCESSING SERVICES, INC., a
corporation,


                       Defendant.



     Upon consideration of the parties’ joint request for entry of a Protective Order,
(Filing No. XX), the Court enters the following Protective Order governing the disclosure
of confidential Discovery Material by a Producing Party to a Receiving Party in this
Action.

     1)     Definitions. As used in this Order:

            a. Action refers to the above-captioned litigation.

            b. Discovery Material includes all information exchanged between the parties,
               whether gathered through informal requests or communications between
               the parties or their counsel, or gathered through formal discovery conducted
               pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
               information within documents, depositions, deposition exhibits, and other
               written, recorded, computerized, electronic or graphic matter, copies, and
               excerpts or summaries of documents disclosed as required under Rule
               26(a).

            c. A Producing Party is a party to this litigation, or a non-party either acting on
               a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,
               that produces Discovery Material in this Action.

            d. A Receiving Party is a party to this litigation that receives Discovery Material
               from a Producing Party in this Action.

     2)     Confidential Discovery Material.         This Protective Order applies to all
                                               1
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 15 of 23 - Page ID # 78



confidential Discovery Material produced or obtained in this case. For the purposes of
this Protective Order, confidential Discovery Material shall include:

          a. Commercial information relating to any party’s business including, but not
             limited to, tax data, financial information, financial or business plans or
             projections, proposed strategic transactions or other business
             combinations, internal audit practices, procedures, and outcomes, trade
             secrets or other commercially sensitive business or technical information,
             proprietary business and marketing plans and strategies, studies or
             analyses by internal or outside experts, competitive analyses, customer or
             prospective customer lists and information, profit/loss information, product
             or service pricing or billing agreements or guidelines, and/or confidential
             project-related information;

          b. Personnel data of the parties or their employees, including but not limited
             to employment application information; the identity of and information
             received from employment references; wage and income information;
             benefits information; internal policies and procedures; employee
             evaluations; medical evaluation and treatment information and records;
             counseling or mental health records; educational records; and employment
             counseling, discipline, or performance improvement documentation;

          c. Information concerning settlement discussions and mediation, including
             demands or offers, arising from a dispute between a party and a non-party;

          d. Medical or mental health information;

          e. Records restricted or prohibited from disclosure by statute; and

          f. Any information copied or extracted from the previously described
             materials, including all excerpts, summaries, or compilations of this
             information or testimony, and documentation of questioning, statements,
             conversations, or presentations that might reveal the information contained
             within the underlying confidential Discovery Material.

     3)   Manner of Confidential Designation.          A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in this
Action.

          a. As to documentary information (defined to include paper or electronic
             documents, but not transcripts of depositions or other pretrial or trial

                                             2
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 16 of 23 - Page ID # 79



              proceedings), the Producing Party must affix the legend “CONFIDENTIAL”
              to each page that contains protected material.

          b. If only a portion or portions of the information on a document page qualifies
             for protection, the Producing Party must clearly identify the protected
             portion(s) (e.g., by using highlighting, underlining, or appropriate markings
             in the margins).

          c. If it is not feasible to label confidential Discovery Material as
             “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
             otherwise at the time of production that the material being produced is
             CONFIDENTIAL.

     4)   Timing of Confidential Designation.

          a. Except as otherwise stipulated or ordered, or where discovery is made
             available for inspection before it is formally disclosed, Discovery Material
             that qualifies for protection under this Order must be clearly so designated
             before the material is disclosed or produced.

          b. If the Producing Party responds to discovery by making Discovery Material
             available for inspection, the Producing Party need not affix confidential
             designations until after the Receiving Party has selected the material it
             wants to receive. During the inspection and before the designation, all
             material made available for inspection is deemed “CONFIDENTIAL.” After
             the Receiving Party has identified the Discovery Material it wants produced,
             the Producing Party must determine which materials, or portions thereof,
             qualify for protection under this Order, and designate the materials as
             “CONFIDENTIAL” as required under this order.

     5)   Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter
“Qualified Recipients”) are:

          a. The Parties, including any members, council members, officers, board
             members, directors, employees, or other legal representatives of the
             parties;

          b. Legal counsel representing the parties, and members of the paralegal,
             secretarial, or clerical staff who are employed by, retained by, or assisting
             such counsel; including vendors who are retained to copy documents or

                                            3
  8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 17 of 23 - Page ID # 80



               electronic files, provide technical, litigation support, or mock trial services,
               or provide messenger or other administrative support services;

          c. Any non-expert witness during any deposition or other proceeding in this
             Action, and counsel for that witness;

          d. Potential witnesses and their counsel, but only to the extent reasonably
             related to the anticipated subject matter of the potential witness’s
             deposition, trial, or hearing testimony for this Action, so long as such
             persons agree to maintain the confidential Discovery Material in confidence
             per the terms of this Order, and provided that such persons may only be
             shown copies of confidential Discovery Material and may not retain any
             such material;

          e. Consulting or testifying expert witnesses who will be providing professional
             opinions or assistance for this Action based upon a review of the
             CONFIDENTIAL information, and the staff and assistants employed by the
             consulting or testifying experts;

          f. Any mediator or arbitrator retained by the parties to assist with resolving
             and/or settling the claims of this Action and members of the arbitrator’s or
             mediator’s staff and assistants;

          g. The parties’ insurers for this Action, and their staff and assistants, members,
             officers, board members, directors or other legal representatives;

          h. Court reporters for depositions taken in this Action, including persons
             operating video recording equipment and persons preparing transcripts of
             testimony;

          i.   The court and its staff, any court reporter or typist recording or transcribing
               hearings and testimony, and jurors; and

          j.   Any auditor or regulator of a party entitled to review the confidential
               Discovery Material due to contractual rights or obligations, or federal or
               state laws, or court orders, but solely for such contractual or legal purposes.

     6)   Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:
          a. Require Qualified Recipients who are non-expert witnesses or expert
             witnesses and consultants and who receive information designated as
             “CONFIDENTIAL” to review and agree to the terms of this Protective Order

                                               4
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 18 of 23 - Page ID # 81



              and execute a copy of the Agreement attached hereto as Appendix A before
              receiving confidential Discovery Material.

          b. Instruct witnesses, consultants, and outside counsel who assist with case
             preparation or represent a witness that disclosure of the information
             designated as “CONFIDENTIAL” is prohibited as set forth herein.

          c. Maintain a list of any confidential Discovery Material disclosed and to whom,
             along with the executed copies of the Appendix A Agreement.

     The prohibition on disclosing information designated as “CONFIDENTIAL” exists
and is enforceable by the court even if the person receiving the information fails or
refuses to sign the Appendix A Agreement.

     7)   Duty as to Designations. Each Producing Party that designates information
or items as CONFIDENTIAL must exercise reasonable care to limit any such designation
to specific material that qualifies under the appropriate standards, and designate only
those parts of material, documents, items, or oral or written communications that qualify,
so that other portions of the material, documents, items, or communications for which
protection is not warranted are not swept unjustifiably within the ambit of this Order.
Broadly described, indiscriminate, or routinized designations are prohibited.

     8)   Limitations on Use. Confidential Discovery Material shall be used by the
Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever. The parties acknowledge that some of the
information produced in this case may be protected health information, or contain such
information, within the meaning of the Health Insurance Portability and Accountability
Act (HIPAA). Consistent with 45 C.F.R. § 164.512(e)(1)(iv)(v), and as to the health
information requested, counsel and the Receiving Party:

          a. Shall not use or disclose the information for any purpose other than the
             litigating this Action;

          b. Shall return or destroy the protected health information (including all copies
             made) at the end of this Action; and

          c. Shall request, use and disclose only the minimum amount necessary to
             conduct this Action.

                                            5
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 19 of 23 - Page ID # 82



     9)   Maintaining     Confidentiality.        Discovery    Material   designated     as
“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom it is
disclosed, shall be used only for purposes of this action, and shall not be disclosed to
any person who is not a Qualified Recipient. Each party, each Qualified Recipient, and
all counsel representing any party, shall use their best efforts to maintain all information
designated as “CONFIDENTIAL” in such a manner as to prevent access, even at a
hearing or trial, by individuals who are not Qualified Recipients. Nothing herein prevents
disclosure beyond the terms of this Protective Order if the party claiming confidentiality
consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be
copied or otherwise reproduced by the Receiving Party, except for transmission to
Qualified Recipients, without the written permission of the Producing Party or, in the
alternative, by order of the court. However, nothing herein shall restrict a Qualified
Recipient from loading confidential documents into document review platforms or
programs for the purposes of case or trial preparation or making working copies,
abstracts, digests, and analyses of information designated as “CONFIDENTIAL” under
the terms of this Protective Order.

     11) Docket Filings. All documents of any nature including, but not limited to,
briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like
that are filed with the court for any purpose and that contain Discovery Material
designated as “CONFIDENTIAL” shall be provisionally filed under restricted access with
the filing party’s motion for leave to file restricted access documents. A party seeking to
file Discovery Material under restricted access must comply with the court’s rules and
electronic docketing procedures for filing such motions.

     12) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

          a. Only Qualified Recipients may be present at a deposition in which such
             information is disclosed or discussed.

          b. All deposition testimony which discloses or discusses information
             designated as “CONFIDENTIAL” is likewise deemed designated as

                                             6
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 20 of 23 - Page ID # 83



              “CONFIDENTIAL.”

          c. Information designated as “CONFIDENTIAL” may be used at a nonparty
             deposition only if necessary to the testimony of the witness.

     13) Challenges to Confidentiality Designations.              A Receiving Party that
questions the Producing Party’s confidentiality designation will, as an initial step, contact
the Producing Party and confer in good faith to resolve the dispute. If the parties are
unable to resolve the dispute without court intervention, they shall schedule a conference
call with the magistrate judge assigned to the case before engaging in written motion
practice. If a written motion and briefing are necessary and the information in dispute
must be reviewed by the court to resolve that motion, the confidential information shall
be filed under restricted access pursuant to the court’s electronic docketing procedures.
The party that produced the information designated as “CONFIDENTIAL” bears the
burden of proving it was properly designated. The party challenging a “CONFIDENTIAL”
designation must obtain a court order before disseminating the information to anyone
other than Qualified Recipients.

     14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” may be offered and received into
evidence at trial or at any hearing or oral argument. A party agreeing to the entry of this
order does not thereby waive the right to object to the admissibility of the material in any
proceeding, including trial. Any party may move the court for an order that Discovery
Material designated as “CONFIDENTIAL” be reviewed in camera or under other
conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery
Material designated as “CONFIDENTIAL.”            However, subject to the terms of this
Protective Order, counsel for the destroying party may maintain documents marked
“CONFIDENTIAL” in counsel’s files under the firm’s file retention policies if deemed
necessary. The destroying party shall notify the producing party when destruction under
this provision is complete.     If a party is unable to destroy all Discovery Material
designated as “CONFIDENTIAL,” that material shall be returned to the Producing Party

                                              7
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 21 of 23 - Page ID # 84



or the Producing Party’s counsel.        This Protective Order shall survive the final
termination of this action, and it shall be binding on the parties and their legal counsel in
the future.

     16) Modification. This Protective Order is entered without prejudice to the right
of any party to ask the court to order additional protective provisions, or to modify, relax
or rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the court.

     17) Additional Parties to Litigation. In the event additional parties are joined in
this action, they shall not have access to Discovery Material as “CONFIDENTIAL” until
the newly joined party, by its counsel, has executed and, at the request of any party,
filed with the court, its agreement to be fully bound by this Protective Order.

     18) Sanctions.

          a. Any party subject to the obligations of this order who is determined by the
              court to have violated its terms may be subject to sanctions imposed by
              the court under Rule 37 of the Federal Rules of Civil Procedure and the
              court’s inherent power.

          b. Confidentiality designations that are shown to be clearly unjustified or that
              have been made for an improper purpose (e.g., to unnecessarily prolong
              or encumber the case development process or to impose unnecessary
              expenses and burdens on other parties) expose the designating party to
              sanctions. Upon discovering that information was erroneously designated
              as CONFIDENTIAL, the Producing Party shall promptly notify all other
              Parties of the improper designation

     19) Inadvertent Disclosure of Protected Discovery Material.

          a. A Producing Party that inadvertently fails to properly designate Discovery
              Material as “CONFIDENTIAL” shall have 14 days from discovering the
              oversight to correct that failure. Such failure shall be corrected by
              providing written notice of the error to every Receiving Party.

          b. Any Receiving Party notified that confidential Discovery Material was
              received without the appropriate confidentiality designation as authorized
              under this order shall make reasonable efforts to retrieve any such
                                              8
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 22 of 23 - Page ID # 85



              documents distributed to persons who are not Qualified Recipients under
              this order, and as to Qualified Recipients, shall exchange the undesignated
              or improperly designated documents with documents that include the
              correct “CONFIDENTIAL” designation.

     20) Disclosure of Privileged or Work Product Discovery Material.

          a. The production of attorney-client privileged, or work-product protected
             electronically stored information (“ESI”) or paper documents, whether
             disclosed inadvertently or otherwise, is not a waiver of the privilege or
             protection from discovery in this case or in any other federal or state
             proceeding. This Protective Order shall be interpreted to provide the
             maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
             contained herein is intended to or shall serve to limit a party’s right to
             conduct a review of documents, ESI or information (including metadata) for
             relevance, responsiveness and/or segregation of privileged and/or
             protected information before production.

          b. Any party who discloses documents that are privileged or otherwise immune
             from discovery shall promptly upon discovery of such disclosure, advise the
             Receiving Party and request that the documents be returned. The
             Receiving Party shall return such produced documents or certify their
             destruction, including all copies, within 14 days of receiving such a written
             request. The party returning such produced documents may thereafter
             seek re-production of any such documents pursuant to applicable law.



Click here to enter a date..
                                                BY THE COURT:

                                                s/
                                                United States Magistrate Judge




                                            9
 8:19-cv-00255-JMG-SMB Doc # 18 Filed: 09/30/19 Page 23 of 23 - Page ID # 86




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


KARMELL L. SANDERS, an individual
                                                            NO. 8:19-CV-255
                      Plaintiff,

        vs.                                                     EXHIBIT A

TYSON PROCESSING SERVICES, INC., a
corporation,


                      Defendant.


       I hereby acknowledge that I am about to receive Confidential Information supplied
in connection with the above-captioned case. I understand that such information is being
provided to me pursuant to the terms and restrictions of the Protective Order entered in
this case. I have been given a copy of the Protective Order, have read the Protective
Order, and agree to be bound by its terms. I understand that Confidential Information as
defined in the Protective Order, or any notes or other records that may be made regarding
any such materials, shall not be disclosed to any persons except as permitted by the
Protective Order.


Click or tap to enter a date.




 Printed Name                                  Signature
